Exhibit 10

RAYMOND JAMES FINANCIAL, INC.
AMENDED
STOCK OPTION PLAN
FOR OUTSIDE DIRECTORS






THIS IS A STOCK OPTION PLAN FOR OUTSIDE DIRECTORS, hereinafter referred to as
the "Plan", effective as of December 12, 1986, by Raymond James Financial, Inc.,
(the "Company"), and is made with reference to the following facts:


A. The Company recognizes the need to attract and retain high-quality outside
directors and to provide additional incentive to such individuals to contribute
to the success of the Company and to promote the growth and general prosperity
of the Company.


B.  By its execution of this instrument, the Company hereby establishes this
Plan in order to attain the above-stated objectives.


C. The Plan is designed to grant outside directors stock options to purchase
Shares of the Company's Common Stock.


D. The Plan is not intended to qualify as an Incentive Stock Option Plan under
Section 422A of the Internal Revenue Code of 1986, as amended.


NOW, THEREFORE, the Company herein adopts this Plan to read as follows:


1. Definitions. As used herein, the following definitions shall apply:


(a) "Board" shall mean the Board of Directors of the Company.


(b) "Common Stock" shall mean common stock, par value $.01 per share, of the
Company.


(c) "Committee" shall mean the Stock Option Committee if one is appointed by the
Board in accordance with Section 3(a) of the Plan.


(d) "Continuous Status as an Outside Director" shall mean the absence of any
interruption or termination of such relationship. Continuous Status as an
Outside Director shall not be considered interrupted in the case of sick leave,
military leave or any other leave of absence approved by the Board.


(e)  "Director" shall mean any person elected to serve on the Board of Directors
of the Company who is not an employee of the Company.


(f) "Option" shall mean a stock option granted pursuant to the Plan.


(g) "Optioned Stock" shall mean stock subject to an option granted pursuant to
the Plan.


(h)  "Optionee" shall mean a Director who receives an Option.


(i) "Share" shall mean the Common Stock of the Company, as adjusted in
accordance with Section 11 of the Plan.


2. Stock Subject to the Plan.


(a) Number of Shares. Subject to the provisions of Section 11 of the Plan, the
maximum aggregate number of Shares which may be optioned and sold under the Plan
shall be 50,000. Such Shares may be authorized, but unissued, or may be treasury
Shares.


(b) Expired or Unexercisable Options. If an Option should expire or become
unexercisable for any reason without having been exercised in full, the
unpurchased Shares which were subject thereto shall, unless the Plan shall have
been terminated, become available for other Options under the Plan.


3. Administration of the Plan.


(a) Procedural Rules.


(1) The Plan shall be administered by the Board.


(2) The Board may appoint a Committee consisting of not less than three members
of the Board to administer the Plan on behalf of the Board, subject to such
terms and conditions as the Board may prescribe. Once appointed, the Committee
shall continue to serve until otherwise directed by the Board. From time to
time, the Board may increase the size of the Committee and appoint additional
members thereof, remove members (with or without cause) and appoint new members
in substitution therefore, fill vacancies, however caused, and remove all
members of the Committee and, thereafter, directly administer the Plan. A
majority of the entire Committee shall constitute a quorum and the action of a
majority of the members present at any meeting at which a quorum is present
shall be deemed the action of the Committee. In addition, any decision or
determination reduced to writing and signed by all of the members of the
Committee shall be fully as effective as if it had been made by a majority vote
at a meeting duly called and held. The Committee may appoint a secretary to keep
minutes of its meetings and may make such rules and regulations for the conduct
of its business as it shall deem advisable.


(3) If no Committee has been appointed, members of the Board may vote on any
matters affecting the administration of the Plan or the grant of any Options
pursuant to the Plan.


(4)  As hereinafter used in this Plan and in any Option granted hereunder, the
term "Committee" shall refer to either the Committee or the Board if no
Committee is then designated.


(b) Powers of the Committee. Subject to the provisions of the Plan, the
Committee shall have the authority:


(1) To determine the Directors to whom, and the time or times at which Options
shall be granted, and the number of Shares to be represented by each Option;


(2) To interpret the Plan;


(3) To prescribe, amend and rescind rules and regulations relating to the Plan;


(4) To determine the terms and provisions of each Option granted under the Plan
(which need not be identical) and, with the consent of the holder thereof,
modify or amend each Option;


(5) To authorize any person to execute on behalf of the Company any instrument
required to effectuate the grant of an Option previously granted by the
Committee; and


(6) To make all other determinations deemed necessary or advisable for the
administration of the Plan.


(c) Effect of Committee's Decision. All decisions, determinations and
interpretations of the Committee shall be final and binding on all Optionees and
any other holders of any Options granted under the Plan.
 
4. Eligibility. Options may be granted only to Directors of the Company and
options to purchase no more than 20,000 shares may be granted to any one
director. A Director who has been granted an Option may, if he is otherwise
eligible, be granted an additional Option or Options.


5. Term of Plan. The Plan shall become effective upon its adoption by the Board.
It shall continue in effect indefinitely unless sooner terminated under Section
12 of the Plan.
6. Terms of Options. The term of each Option granted under the Plan shall be
five years from the date of grant thereof and, unless otherwise provided in the
terms of an Option, shall be exercisable through the 60th month from the date
such Option is granted (except in the case of resignation or removal, permanent
disability or death, in which events Subparagraphs 9(c), 9(d) and 9(e) hereof,
respectively, are applicable) and must be exercised in whole or in part during
the exercise period. To the extent the Option is not exercised in full prior to
termination, it will expire.
7. Option Price. The Option Price for Shares to be issued pursuant to any Option
granted under the Plan shall be the fair market value of a Share of Common Stock
on the date of grant. For the Purposes hereof, fair market value shall be based
upon one of the following: (i) in case the Common Stock shall not be publicly
traded, the fair market value shall be the book value of a Share of Common Stock
as of the end of the most recently ended calendar quarter of the Company; (ii)
in case the Common Stock shall not then be listed and traded upon a recognized
securities exchange, upon the basis of the mean between the bid and asked
quotations for such stock on the date of grant (as reported by a recognized
stock quotation service) or, in the event that there shall be no bid or asked
quotations on the date of grant, then upon the basis of the mean between the bid
and asked quotations on the date nearest preceding the date of grant; or (iii)
in case the Common Stock shall then be listed and traded upon a recognized
securities exchange, upon the basis of the mean between the highest and lowest
selling prices at which shares of the Common Stock were traded on such
recognized securities exchange on the date of grant or, if the Common Stock was
not traded on said date, upon the basis of the mean of such prices on the date
nearest preceding the date of grant.


8. Grant of Options.


Procedure for Granting. Options shall be granted at the sole discretion of the
Committee; and the date of grant of an Option under the Plan shall, for all such
purposes, be the date on which the Committee makes the determination to grant
such Option. Notice of the determination shall be given to each Director to whom
an Option is so granted within a reasonable time after such date.


9. Exercise of Option.


(a)  Procedure for Exercise.


(1) Any Option granted hereunder shall be exercisable at such times and under
such conditions as shall be permissible under the terms of the Plan and of the
Option granted to an Optionee, and for purposes of this paragraph, an Option
shall be treated as outstanding until it is exercised or expires by reason of a
lapse of time.


(2) An Option may not be exercised for fractional shares.


(3) An Option shall be deemed to be exercised when written notice of such
exercise has been given to the Company in accordance with the terms of the
Option by the person entitled to exercise the Option and full payment of the
Shares with respect to which the Option is exercised has been received by the
Company. Until the issuance of the stock certificates (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company), no right to vote or receive dividends or any other rights
as a stockholder shall exist with respect to Optioned Stock notwithstanding the
exercise of the Option. No adjustment will be made for a dividend of other
rights for which the record date is prior to the date of the stock certificates
are issued except as provided in Section 11 of the Plan.


(4) Payment for Shares with respect to which an Option is exercised may be made
wholly or partially in the form of Common Stock. Such Common Stock shall be
valued at "fair market value" upon the date of exercise as the term "fair market
value" is determined pursuant to Section 7 hereof.


(b) Exercise During Contractual Relationship. Unless otherwise provided in the
terms of an Option, an Option must be exercised by the Optionee while he is a
Director and has maintained since the date of the grant the Option the
Continuous Status as a Director.
 
(c) Exercise Upon Retirement. Unless otherwise provided in the terms of an
Option, if an Optionee's continuous Status as a Director terminates by reason of
retirement pursuant to the Company's Corporate Governance Principles all
outstanding Options shall immediately vest and become exercisable on the last
day of service as a Director and all outstanding Options shall expire in
accordance with the original term for each Option.


(d)  Exercise Upon Resignation or Removal. Unless otherwise provided in the
terms of an Option, if an Optionee's Continuous Status as a Director terminates
by reason of resignation or removal by the Company's Board or Shareholders, the
number of outstanding Options exercisable and the exercise period(s) are subject
to the discretion of the Committee.


(e) Exercise Upon Disability. Unless otherwise provided in the terms of an
Option, if an Optionee's Continuous Status as a Director terminates by reason of
a permanent disability, the Optionee shall then be entitled to exercise the
Option in whole or in part; provided, however, such Option must be exercised in
whole or in part within 120 days following the date that the Optionee became
permanently disabled. An Optionee is permanently disabled if the Committee
determines he is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted or can be expected to last for a
continuous period of not less than 12 months.


(f) Exercise Upon Death. Unless otherwise provided in the terms of an Option, if
an Optionee's Continuous Status as a Director terminates by reason of his death,
the outstanding Options of the deceased Optionee may be exercised, in whole or
in part, within 120 days following the death of Optionee, by the person or
persons (including his estate) to whom his rights under such Option shall have
passed by will or by laws of descent and distribution.


10. Transferability Limitations. Any Option granted hereunder may not be sold,
pledged, assigned, hypothecated, transferred or disposed of in any manner other
than by will or by the laws of descent and distribution, and shall be
exercisable, during the Optionee's lifetime, only by him.


11. Changes in Company Capitalization.


(a) Optioned Stock Adjustment Upon Exercise. If all or any portion of an Option
is exercised subsequent to any stock dividend, split-up, recapitalization,
combination or exchange of shares, merger, consolidation, acquisition of
property or stock, separation, reorganization or other similar change or
transaction of or by the Company, as a result of which shares of any class are
issued in respect of outstanding Shares or Shares are changed into the same or a
different number of shares of the same or another class or classes, the person
or persons so exercising such an Option shall receive, for the aggregate option
price payable upon such exercise, the aggregate number and class of Shares equal
to the number and class of Shares he would have had on the date of exercise had
the Shares been purchased for the same aggregate price at the date the Option
was granted, taking into consideration any such stock dividend, split-up,
recapitalization, combination or exchange of shares, merger, consolidation,
acquisition of property or stock, separation, reorganization or other similar
change or transaction; provided, however, that no fractional Share shall be
issued upon any such exercise and the aggregate price paid shall be
appropriately reduced on account of any fractional Share not issued.


(b) Non-Optioned Stock Adjustment. In the event of any change in the Shares, as
described in Subsection (a) above, the aggregate number and class of Shares
remaining available under the Plan shall be adjusted to equal the number and
class of Shares which a person would have been entitled to receive pursuant to
this Section 11 if an Option for all Shares remaining available under the Plan
had been granted to said person on the date preceding such change.


12. Amendment and Termination of the Plan.


(a) Amendment or Termination. The Board, without approval of the stockholders,
may terminate the Plan at any time or amend the Plan from time to time in such
respects as the Board may deem advisable.


(b) Effect of Amendment or Termination. Any such amendment or termination of the
Plan shall not affect Options already granted and such Options shall remain in
full force and effect as if this Plan had not been amended or terminated.


13. Conditions Upon Issuance of Shares.


(a) Legal Restrictions. Shares shall not be issued with respect to an Option
granted under the Plan unless the exercise of such Option and the issuance and
delivery of such Shares pursuant thereto shall comply with all relevant
provisions of law including, without limitation, the Securities Act of 1933, as
amended, the Securities Exchange Act of 1934, as amended, the rules and
regulations promulgated thereunder and the requirements of any stock exchange
upon which the Shares may then be listed, and shall be further subject to the
approval of counsel for the Company with respect to such compliance.


(b) Representations Required. As a condition to the exercise of an Option, the
Company may require the person exercising such Option to represent and warrant
at the time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the option of counsel for the Company, such a representation is required
by any of the aforementioned relevant provisions of law.


14. Reservation of Shares. The Company, during the term of this Plan, will at
all times reserve and keep available the number of Shares as shall be sufficient
to satisfy the requirements of the Plan.


15. Liability of Company. The Company or any subsidiary which is in existence or
thereafter comes into existence shall not be liable to an Optionee or other
person as to:


(a) Non-Issuance of Shares. The non-issuance or sale of Shares as a result of
the Company being unable to obtain from any regulatory body having jurisdiction,
the authorization deemed by the Company's counsel to be necessary to the lawful
issuance and sale of any Shares hereunder; and


(b) Tax Consequences. Any tax consequences expected, but not realized, by any
Optionee or other person due to the exercise of any Option granted hereunder.


16. Governing Law. This Plan shall be interpreted and construed in accordance
with the laws of the State of Florida.


IN WITNESS WHEREOF, the Company has duly executed this Plan effective as of the
date and year first above written.


Dated:  December 1, 2005


Attest:                  RAYMOND JAMES FINANCIAL, INC.


 
 


/s/ Paul L. Matecki    By:  /s/ Thomas A. James
Paul L. Matecki     Thomas A. James
Assistant Secretary     President





